Status under America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Acknowledgement of Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 15, 2020 has been entered.

Rejections based on Prior Art
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


 	Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Neubert et al (US 2014/0236155) in view of Pohner (DE 295 13 342).
Neubert et al teach the formation of bone nails/pins made of a bioresorbable (biocorrodable) magnesium alloy of at least 80% magnesium (note abstract).  The Neubert et al magnesium alloy comprises at least 80% magnesium (paragraph [0009]); 0.1-2.5% zirconium (paragraph [0026]); 2.5-5% rare earth metal (paragraph [0026]); 0.01-0.8% zinc (paragraph [0026]); there is no disclosed manganese; there is no disclosed lithium; 0.02% silicon (paragraph [0037]) (an impurity, paragraph [0036]);  0.013% iron (paragraph [0039]) (an impurity, paragraph [0036]); 0.01% copper (paragraph [0038])(an impurity, paragraph [0036]); there is no disclosed nickel; and 0.036% aluminum (paragraph [0040]) (an impurity, paragraph [0036]).  The Neubert et al bioabsorbable magnesium alloy components fall substantially within the ranges call for by applicant’s claims with only minor variations that would have been obvious to one of ordinary skill in the art practicing the Neubert et al invention before the effective filing date of the claimed invention.   While Neubert et al does disclose the use of the bioabsorbable magnesium alloy as a bone nail and pin, they fail to disclose a bone nail of the specifically claimed dimensions.  Pohner, however, teaches that it is desirable to make bioabsorbable bone nails of such dimensions as illustrated in Figure 1.  To have merely constructed the Neubert et al bioabsorbable nails of the prior art dimensions disclosed by Pohner to be advantageous in orthopedic repair would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        (571) 272-4712